Citation Nr: 0407431	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  97-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	P.J.Y. (initials), the 
veteran's mother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from April 
1989 to November 1992.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, for additional development.  Following the 
completion of the requested development as detailed below, 
the case was returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  In November 1992 , the veteran was discharged from 
service under other than honorable conditions by reason of 
the commission of serious military offenses.  The bases for 
the discharge were the award of nonjudicial punishment (NJP) 
by reason of the military offenses of unauthorized absence 
from his unit from May 17, 1992 to June 24, 1992, and missing 
his ship's movement on May 28, 1992, and for misconduct due 
to drug abuse as evidenced by wrongful use of marijuana 
detected by urinalysis on June 24, 1992.  

3.  There is no competent and persuasive evidence showing 
that the appellant was insane at the time of the serious 
offenses that resulted in his discharge under other than 
honorable conditions.


CONCLUSION OF LAW

The appellant's discharge from his April 24, 1989 to November 
10, 1992 service constitutes a bar to certain VA benefits.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5107 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board is based upon an initial claim of service 
connection for post-traumatic stress disorder filed by the 
veteran in May 1996.  In filing that claim, the veteran 
utilized VA Form 21-526, the document designated for such 
purposes.  Following notice from the RO that his service 
connection claim would turn upon whether the veteran's 
"other than honorable "discharge was a bar to VA 
eligibility, the veteran pursued the current claim.  This 
claim appeared substantially complete on its face.  The 
veteran clearly identified the relief sought and out the 
bases for the claim.  He has continued to present pertinent 
arguments supportive of his claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the April 1997 administrative 
decision; June 1997 statement of the case, April 1998 Board 
remand, November 1999 rating decision, March 2000 
supplemental statement of the case, October 2000 Board 
remand, August 2001 rating decision, August 2002 supplemental 
statement of the case, May 2003 Board remand, and December 
2003 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records and service personnel records are of 
record.  The RO obtained his treatment records as they were 
identified by him.  It is noted in this regard that his 
contentions include an allegation that he was insane during 
the period in which the actions that resulted in his 
discharge from service were committed.  In support of that 
allegation, he advised that he had been hospitalized at a 
private mental health facility, namely Inyo County Mental 
Health Clinic, for treatment following an attempted suicide 
in June 1992.  An exhaustive effort was made on the part of 
the RO to obtain records of that treatment.  Unfortunately, 
Inyo County Mental Health Clinic advised that all records 
from that time period had been destroyed.  


The veteran has given no indication that there are additional 
treatment records or administrative records that would 
support his claim that he was insane at the time that he 
committed the acts that resulted in his discharge from 
service.  In fact, in a statement he submitted in July 2003, 
he advised that there was no additional evidence to submit.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  In the May 2003 Board remand, June 2003 letter 
from the RO, and December 2003 supplemental statement of the 
case, the veteran was advised about the pertinent provisions 
of the VCAA, and what specific evidence he should submit and 
that VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In correspondence and arguments submitted by him throughout 
the appeal, the veteran has clearly evinced an understanding 
of the respective responsibilities outlined in Quartuccio v. 
Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the May 2003 remand.  The 
VCAA notice letter from the RO that followed in June 2003 
indicated that the veteran had 30 days to respond.  




It is significant to note that, in a statement submitted in 
July 2003 in response to the VCAA notice, the veteran stated 
that there was no additional pertinent evidence.  Given that 
the veteran has been fully advised of his rights and 
responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that he has 
stated that there is no additional evidence, the Board has 
concluded that VA has no outstanding duty to inform him that 
any additional information or evidence is needed.  

It is further noted that the veteran was afforded pertinent 
VA examination in May 1999.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and he has had ample notice 
of what might be required or helpful to his case.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  The Board finds that there will 
be no prejudice to him if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veteran Claims' (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, a substantially complete application was 
received in 1996.  Thereafter, in an April 1997 
administrative decision, the RO denied the claim.  In that 
decision, and in subsequent decision, the veteran was advised 
what information and evidence is needed to substantiate the 
claim.  Only after that rating action was promulgated, 
however, did the AOJ provide notice to the claimant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence as delineated above.  It appears to 
the Board that the claimant has indeed been notified 
that he should provide or identify any and all evidence 
relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2003).  



A discharge or release for certain offenses, include willful 
and persistent misconduct, is considered to have been under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions if it was issued because of 
willful and persistent misconduct.  An exception is provided 
under that regulation if the discharge was because of a minor 
offense and service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2003).

However, if it is established that the person in question was 
insane at the time of committing the offense leading to the 
discharge, that person is not precluded from benefits by that 
discharge.  38 U.S.C.A. § 5303(b)(West 2002); 38 C.F.R. 
§ 3.12(b) (2003).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  

This regulation provides for three circumstances which the 
CAVC, noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  When the question is whether an individual 
was insane at the time of an offense leading to his court-
martial or discharge, the rating agency will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  
38 C.F.R. § 3.354(b).  The CAVC has held that the insanity 
need only exist at the time of the commission of the offense 
leading to the person's discharge, and that there is no 
requirement of a causal connection between the insanity and 
the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).


In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  

It was further indicated that a determination of the extent 
to which an individual's behavior must deviate from his 
normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of 
the authorities defining the scope of the term insanity.  

It was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was stated that the 
term "become antisocial" in the regulation referred to the 
development of behavior that was hostile or harmful to others 
in a manner which deviated sharply from the social norm and 
which was not attributable to a personality disorder.  

It was indicated that the reference in the regulation to 
"accepted standards of the community to which by birth and 
education" an individual belonged required consideration of 
an individual's ethnic and cultural background and level of 
education.  

It was stated that the regulatory reference to "social 
customs of the community" in which an individual resided 
required assessment of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large.  The opinion also held that behavior which is 
generally attributable to a substance-abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  See VAOPGCPREC 20-97.

Analysis

In November 1992, the veteran was discharged from service 
under other than honorable conditions.  

The bases for the discharge were the award of nonjudicial 
punishment (NJP) in September 1992 by reason of the military 
offenses of unauthorized absence from his unit from May 17, 
1992 to June 24, 1992, and missing his ship's movement on May 
28, 1992, and for misconduct due to drug abuse as evidenced 
by wrongful use of marijuana detected by urinalysis on June 
24, 1992.  

Upon issuing the recommendation for separation, the service 
department noted that the results of the June 1992 urinalysis 
could be used for administrative separation purposes, but 
could not be used as a basis for disciplinary action or for 
characterization of service.  

The veteran alleges that he was insane at the time that he 
committed the offenses that lead to his discharge, and that 
as a result, even though his discharge was under other than 
honorable conditions, it should not preclude him from 
receiving full VA benefits.  

The RO has determined that the veteran's discharge under 
other than honorable conditions was a bar to VA benefits 
based upon a finding that his actions that led to his 
discharge were considered willful and persistent misconduct, 
such that his discharge should be considered to have been 
under dishonorable conditions.  The RO further determined 
that the veteran was not insane at the time that he committed 
the willful and persistent misconduct that led to his 
discharge.  

For the veteran to be successful in his claim that he should 
not be precluded from VA benefits by virtue of the character 
of his discharge, it must be shown either that the misconduct 
that led to his discharge was minor in nature, or that he was 
insane at the time that he committed the misconduct.  

As noted, a discharge because of a minor offense will not be 
considered willful and persistent misconduct, if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).  The Board concludes in this case that the 
discharge under conditions other than honorable was the 
result of willful and persistent misconduct.  



Because the service department did not use the discovery of 
marijuana abuse by urinalysis in its characterization of the 
veteran's service, the Board has likewise discounted that 
offense in arriving at its conclusion.

The record clearly shows that the appellant was absent 
without leave or authorization (AWOL) for a period that 
totaled 38 days.  Each day of AWOL is considered to be a 
separate offense.  The veteran missed his ship's movement 
during his period of AWOL further compounding the gravity of 
his absence.  In this case, there was not just "a minor 
offense" but a series of offenses.  Consequently, even if 
the veteran's offenses could be considered minor, his pattern 
of action overall does not meet the plain language of the 
regulation for relief purposes.  

Regardless, the veteran's offenses were not minor.  These 
offenses were the type of offenses that precluded the 
appellant from performing his military duties.  The CAVC has 
held that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute minor 
offenses.  Cropper v. Brown, 6 Vet. App. 450, 452- 453 
(1994).  Further, missing a ship's movement is necessarily 
considered very serious in the Navy, because the safety of 
the entire ship might be jeopardized if a regular crewman is 
not on board.  

The appellant has argued that his absences were caused by the 
fact that he had to care for his spouse and newborn child 
because his spouse had suffered complications following the 
birth of their child.  He asserts that he had exhausted his 
leave and was unsuccessful in having additional leave 
approved.  Such contentions, however, cannot provide a basis 
for concluding that his actions did not constitute willful 
and persistent misconduct.  Even if such an excuse could be 
entertained under current regulations, the evidence shows 
that the veteran's misconduct continued even after the his 
spouse had been placed under the care of her mother.  

The Board concludes that the evidence clearly shows a pattern 
of behavior that constituted willful and persistent 
misconduct at the time that he committed that acts that lead 
to his discharge.  Such misconduct precludes a finding that 
he had honest, faithful and meritorious service that VA 
benefits are intended to reward.

As noted above, the applicable regulation also provides an 
exception to the bar to benefits if the individual was insane 
at the time of the offense that caused the discharge.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  The record shows that 
the appellant was discharged from service in November 1992 
under other than honorable conditions by reason of the 
commission of serious military offenses.  As noted above, the 
bases for the discharge were the military offenses of 
unauthorized absence from his unit from May 17, 1992 to June 
24, 1992, missing his ship's movement on May 28, 1992, and 
drug abuse as evidenced by wrongful use of marijuana detected 
by urinalysis on June 24, 1992.  The appellant maintains that 
he was insane at the time that he committed the offenses in 
question and that, therefore, his discharge does not preclude 
his entitlement to certain VA benefits.

As to the issue on insanity, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Service medical records reveal that in June 1992, during his 
period of unauthorized absence from service, the veteran had 
attempted suicide by slashing his wrist on June 23, 1992, and 
was subsequently returned to military control and admitted to 
a naval medical facility.  The narrative summary of the 
period of in-service hospitalization, from June to July 1992, 
showed a discharge diagnoses of adjustment disorder with 
disturbance of emotions and conduct, personality disorder not 
otherwise specified, and alcohol abuse.  At time of 
discharge, the veteran was considered ambulatory and not a 
danger to himself or others.  He was said to be able to 
distinguish right from wrong and could adhere to the right.  
It was noted that the veteran had the capacity to understand 
the nature of any charges against him and could cooperate 
intelligently in the conduct of his own defense.  

Service medical records document hospitalization in August 
1992 following another suicide attempt, with a resulting 
diagnoses of adjustment disorder with mixed emotional 
disturbance of emotions and conduct, personality disorder not 
otherwise specified, status post intentional overdose of 
doxepin, alcohol abuse and drug abuse by history.  

A September 1992 service clinical record shows a diagnosis of 
psychotic symptoms and auditory hallucinations, rule out 
psychotic disorder not otherwise specified/schizophrenia.  
The examiner recommended admission for safety and further 
evaluation and possible antipsychotic medication.  

In support of his appeal, the appellant has caused to be 
submitted considerable evidence, including his own written 
statements attesting to his insanity during service; 
statements from his parents documenting the veteran's 
psychiatric problems during and after service; Naval 
personnel records showing the veteran's commendations for his 
service prior to his periods of misconduct; VA and private 
psychiatric treatment records showing the diagnosis and 
treatment of the veteran for various disabilities following 
service, including post-traumatic stress disorder, bipolar 
disorder, and alcohol dependence; and a private medical 
statement from KED, a health care provider at Inyo County 
Community Mental Health Center who reportedly treated the 
veteran following a suicide attempt in June 1992, at the end 
of his period of unauthorized absence from service.  

There is also of record a report of VA psychiatric 
examination, dated in May 1999, that was conducted pursuant 
to a Board remand.  The VA psychiatric examination included a 
complete review of the veteran's claims folder.  The express 
purpose of the review and examination was to obtain a 
psychiatric opinion as to whether the veteran was insane at 
the time that he committed the offenses that led to his 
discharge under other than honorable conditions.  Following 
the review and examination, the VA psychiatrist opined in the 
report of the examination that the veteran was very much 
aware of his actions in service in leaving without 
permission.  



The examiner noted that the veteran was clear in why he took 
the action, the possible consequences, and the nature and 
quality of his behavior.  The veteran was noted to have been 
angry and frustrated in his efforts to take care of his sick 
wife.  The examiner stated that it did not appear that he was 
psychotic or out of touch with reality in any way to suggest 
that he was not aware of his behaviors and their 
consequences.  

The examiner noted that he was found to be safe enough to be 
released to his stepfather on June 23, 1992, following 
treatment for the lacerations of his wrists, to surrender to 
the Naval authorities.  The examiner stated that there was no 
evidence to suggest that the veteran had an ongoing psychotic 
disorder.  The VA psychiatrist concluded from the evidence 
and the veteran's own report that he was not insane by a 
legal definition or by a psychiatric definition at the time 
of his elopement from service.  

As noted, it is the responsibility of the Board to weigh the 
evidence and decide whether the veteran can be considered to 
have been insane at the time that he committed the offenses 
that led to his discharge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Initially, the Board notes that the veteran and his parents 
have offered opinions supporting the conclusion that he was 
insane prior to his discharge from service.  With respect to 
any medical conjectures that could be made on their part, 
neither the veteran nor his parents have been shown to 
possess the medical background required to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of potentially supporting medical authority 
from those who do have the requisite medical background, 
there is ample evidence in the service medical records, and 
private and VA post-service medical records, that document 
that the veteran had undergone psychiatric treatment at the 
time of the offenses that led to his discharge from service.  
Although there is some discrepancy as to the nature of the 
disorder at the time, (i.e., whether the veteran had a 
personality disorder or a psychiatric disorder) the fact that 
he had mental difficulties of some nature must be conceded.  
What has not been shown, however, was any medical opinion 
whatsoever stating or even suggesting that he was insane at 
the time he carried out the in-service acts the led to his 
discharge under other than honorable conditions. 

To the contrary, the contemporaneous medical records document 
that the veteran was found safe enough on June 23, 1992, his 
last day of his unauthorized absence, to be released to his 
stepfather for the purpose of surrender to the Navy the next 
day.  Further, following his hospitalization in June and July 
1992, shortly after his unauthorized absence and misconduct, 
the veteran was said to be able to distinguish right from 
wrong and had the capacity to understand the nature of any 
charges against him and could cooperate intelligently in the 
conduct of his own defense.  

In the category of medical evidence that is expressly against 
finding that the veteran was insane at the time that he 
committed the offenses that led to his disqualifying 
discharge, there stands the medical opinion of the VA 
psychiatrist who had examined him and his claims folder in 
May 1999.  When his record was reviewed by the VA 
psychiatrist for the express purpose of obtaining a medical 
opinion as to whether the veteran was insane when he 
committed the disqualifying offense, it was opined that that 
he was not insane by either legal or medical standards.  The 
examiner provided substantial reasons and bases for his 
opinion with reference to specific events in the record.  It 
should be noted that although the VA examiner did not have 
the benefit of a review of the Inyo County Mental Health 
records, the examiner did have before him a summary of the 
reasons why the veteran had been treated at that facility, 
namely his suicide attempt, and his actions that led to that 
attempt.  

Accordingly, while current medical evidence indicates that 
the veteran currently has psychiatric disorders, the record 
does not reflect that he met the definition of insanity under 
38 C.F.R. § 3.354(a) during service, particularly during the 
time that he committed the offenses that led to his other 
than honorable discharge.

In summary, there is no credible evidence in service or post-
service that the veteran suffered from insanity due to a 
disease or that he did not know or understand the nature or 
consequences of his acts or that what he was doing was wrong.  
Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.  
The Board consequently finds that there is a preponderance of 
the evidence against the claim--the appellant was not insane 
at the times he committed the willful and persistent 
misconduct in service that lead to his discharge.  Therefore, 
his discharge under other than honorable conditions is a bar 
to VA disability compensation benefits.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003), but does not find the 
evidence is of such approximate balance as to warrant its 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim.


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



